EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arash Hamidi on 01/14/2022.

The application has been amended as follows: 

ABSTRACT

In one aspect of the present disclosure, a device may include a shaft having a distal end, and a tip at the distal end of the shaft. The tip may include an opening defined by a surface of the tip. An instrument inserted through the shaft may extend distally out of the opening. The device also may include an elevator for engaging the instrument. The elevator may include a proximal end fixed relative to the surface of the tip, a proximal portion extending distally from the proximal end, and [[]] a distal portion extending distally from the proximal portion. A force exerted on the elevator bends the proximal portion to deflect the distal portion without bending of the distal portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia, “the elevator including: a proximal end fixed relative to the surface of the tip, a proximal portion extending distally from the proximal end, a distal portion extending distally from the proximal 
The prior art does not teach or otherwise render obvious the invention of independent claim 9 comprising inter alia, “a pair of tip channels having a curved profile, wherein a first channel of the pair of tip channels is located on a first surface of the tip, and a second channel of the pair of tip channels is located on a second surface of the tip opposing the first surface of the tip, an elevator for engaging the instrument as the instrument extends distally out of the instrument opening, wherein the elevator includes a pair of elevator channels and a passage extending therethrough, wherein the passage extends between the pair of elevator channels, a control wire coupled to the elevator, wherein a proximal pulling force exerted on the control wire deflects the elevator, and a first control wire opening and a second control wire opening, wherein a first portion of the control wire extends from the first control wire opening to the first channel, at least a first one of the pair of elevator channels, and the passage, wherein a second portion of the control wire extends from the second control wire opening to the second channel, at least a second one of the pair of elevator channels, and the passage, and a third portion of the control wire extends through the passage to link the first portion of the control wire to the second portion of the control wire, wherein the first portion, the second portion, and the third portion of the control wire form a U-shaped loop with the third portion positioned between the first portion and the second portion; and wherein the first portion is received within the first channel and the at least first one elevator  channel when the elevator is in an undeflected state, and the first portion moves out of the first channel and remains within the at least first one elevator channel when the elevator moves from the undeflected state to a deflected state”
The prior art does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia, “the elevator includes: a proximal portion having a proximal end 
Harada teaches an elevator (58) for engaging the instrument, the elevator is movable between a lowered position and a raised position, the elevator including: a proximal end (FIG. 2), a proximal portion extending distally from the proximal end (FIG. 2), a distal portion extending distally from the proximal portion (FIG. 2), wherein the control wire is received within the first channel when the elevator is in the lowered position (FIG. 2), and not receive within the first channel when the elevator is in the raised position (FIG. 3); and wherein the control wire is movable relative to the first channel and when the elevator moves from the lowered position to the raised position (FIG. 2 vs FIG. 3). However, Harada et al. does not teach the elevator includes a second channel formed along a sidewall of the distal portion wherein a force exerted on the elevator bends the proximal portion to deflect the distal portion without bending of the distal portion.  Harada et al. further does not teach a second control wire opening and tip channel.  Finally Harada et al. does not teach the elevator includes a second open-channel formed along an exterior surface of the distal portion, or that the proximal portion has a smaller cross-sectional area than a distal portion, such that a force exerted on the elevator bends the proximal portion to deflect the distal portion.  Therefore Harada does not meet all of the limitations of claims 1, 9, and 16 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.